Case 3:19-cv-01671-BR   Document 31-20   Filed 10/21/19   Page 1 of 2




                        EXHIBIT 7C
              Case 3:19-cv-01671-BR                    Document 31-20                    Filed 10/21/19               Page 2 of 2
 19/10/2019                                Roundcube W ebm ail :: Re: A m is Integrity// urgently info rm next voyage instruction



   Subject      Re: Amis Integrity / / urgently inform next voyage
                instruction
   From         <operations@drybulksingapore.com>
   To           Master, Amis Integrity
                < master.amisintegrity@wisdom.amosconnect.com >
   Copy         CHRTS-Operations <0perations@24vision.so1utions>, Wisdom
                OP4(Curly Tsao) <op04@wisdomlines.com.tw>, WISDOM (SHIP 04)
                <ship04@wisdomlines.com.tw>
   Date         2019-05-31 18:39


   eco speed please

   On 2019-05-31 18: 10, Master, Amis Integrity wrote:

     full speed or eco.speed?

     B/RGDS
     Master LI
     MV Amis Integrity
     TEL: +870 773804096
     Mobile: +886 966650286
     E-MAIL: master.amisintegritY,@l:jisdom.amosconnect.com


    From: QP.erations@drY,bulksing~P.ore.com
    Date: Fri, 31 May 2019 21:21 +0700 Msg: AMOS-1387763362
    Subject: Re: Amis Integrity // urgently inform next voyage instruction
    To: Master, Amis Integrity
    Cc: CHRTS-Operations
    Cc: Wisdom OP4(Curly Tsao)
    Cc: WISDOM (SHIP 04)

    Dear Master,

    Please proceed towards Santos and we will update you once more specific
    info in hand.

    Best Regards,

    Dry Bulk Singapore

    On 2019-05-31 17:16, Master, Amis Integrity wrote:

      -------urgent-------

      Est'd POB / ETD Spore 0500LT lST/June,pls urgently inform us of the next voyage instruction ,at least
      inform me where my vsl will proceed to after completing bunkering?

     B/RGDS
     Master LI
     MV Amis Integrity
     TEL: +870 773804096
     Mobile: +886 966650286
     E-MAIL: master.amisintegritY,@wisdom.amosconnect.com




webmail.drybulksingapore.com/? _task=mail&_safe=0&_uid= 1339&_ mbox=I NBOX. Sent&_action=pri nt&_extwin= 1                          1/1
